Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuich et al. (8593018).
Regarding claim 1, Furuich et al. shows a linear vibration motor, comprising:
a base (9, 10) having an accommodating space,
a vibration system accommodated in the accommodating space,
an elastic member (6, 7) configured to fix and suspend the vibration system in the accommodating space, and
a drive system (L1, L2)  fixed to the base and configured to drive the vibration system to vibrate in a direction perpendicular to a horizontal direction,
wherein the vibration system comprises an annular magnetic steel unit (8) fixed to the elastic member and a first pole core (4, 5) stacked to a side, closer to the elastic member, of the magnetic steel unit in the vibration direction of the vibration system,
wherein the drive system comprises a first coil and a second coil that are fixed to the base and stacked together in the vibration direction (Fig. 2), a current direction of the first coil and a direction of the second coil are opposite from each other (series connected, reversely wound, L1 and L2, Fig. 8A)
wherein the magnetic steel unit (3-5) surrounds both the first coil and the second coil and is disposed separately from the first coil and second coil, and an orthogonal projection of the magnetic steel unit in a direction towards the drive system at least partially falls in the first coil and the second coil.
Regarding claim 2, Furuich et al. also shows wherein a projection of the first pole core in the direction towards the drive system completely falls in the first coil, and the elastic member is fixed to the first pole core (Fig. 8A).
Regarding claim 3, Furuich et al. also shows wherein the vibration system further comprises a second pole core(5)  stacked to a side, away from the elastic member, of the magnetic steel unit in the vibration direction of the vibration system.
Regarding claim 4, Furuich et al. also shows wherein a projection of the second pole core in the direction towards the drive system completely falls in the second coil (Fig. 8A).
Regarding claim 5, Furuich et al. also shows wherein the drive system further comprises an iron core (8) fixed to the base, and the first coil and the second coil are fixedly sleeved over the iron core and are located between the iron core and the magnetic steel unit.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuich et al. in view of Katada et al. (9621015).
Regarding claim 6, Furuich et al. shows all of the limitations of the claimed invention except for wherein the drive system further comprises a separation plate fixedly sleeved over the iron core, and the separation plate is sandwiched between the first coil and the second coil.
Katada et al. shows a separation plate (21d) fixedly sleeved over the iron core, and the separation plate is sandwiched between the first coil and the second coil for the purpose of increasing mechanical strength of the drive system.
	Since Furuich et al. and Katada et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a plate as taught by Katada et al. for the purpose discussed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANG D. LE/
Examiner
Art Unit 2834



6/4/2021

/DANG D LE/            Primary Examiner, Art Unit 2834